Exhibit 10.03

BARGAIN SALE AGREEMENT AND INITIAL ESCROW INSTRUCTIONS

This Bargain Sale Agreement and Initial Escrow Instructions (“Agreement”), dated
December 1, 2015, for reference purposes only, is entered into by and between
THE INDUSTRIAL DEVELOPMENT BOARD OF THE TOWN OF SULLIGENT, INC., (“Buyer”), and
Deer Valley Homebuilders, Inc., a Alabama Domestic Corporation, (“Seller”).

Recitals

A. Seller is the owner of approximately 13 acres of improved real property
located in the City of Sulligent (“City”), County of Lamar (“County”), State of
Alabama (“State”), as more particularly described on Exhibit A attached to this
Agreement (the “Real Property”).

B. On the terms, conditions and provisions set forth in this Agreement, Buyer
desires to purchase, and Seller desires to sell to Buyer, the Property for
public purposes.

C. Buyer is a political subdivision of the State of Alabama, and is included in
the list of organizations described in Section 170(c)(1) of the Internal Revenue
Code of 1986, as amended, and the applicable regulations promulgated thereunder
(the “Code”).

D. Seller believes that the purchase price for the Property which is specified
in this Agreement is substantially below the fair market value of the Property.
Seller intends that the difference between the purchase price and the fair
market value shall be a charitable contribution to Buyer.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, the parties agree as follows:

Agreement

1. Purchase and Sale. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, the Property on the terms and subject to the conditions
set forth in this Agreement. The “Effective Date” of this Agreement shall be the
first date upon which both Seller and Buyer have executed this Agreement.

2. Purchase Price. The purchase price (“Purchase Price”) for the Property shall
be One Million One Hundred Fifty Thousand Dollars ($1,150,000.00).

(a) Purchase Price. The Buyer shall pay to the Seller through a Bargain Sale
purchase, based on a combination of cash and a charitable contribution. A
Bargain Sale occurs when a seller sells a property for the less than current
appraised value (based on an IRS 561 appraisal to be performed by an MAI
appraiser “Appraised Value”) to an IRS 561 approved organization (i.e. a
municipality, not for profit entity, etc.) and is then able to use the
difference between appraised value and cash received as a tax deduction through
a charitable contribution. The purchase price shall be the Appraised Value. The
amount of monies owed by the The Industrial Development Board of the City of
Sulligent, Inc. shall not exceed $350,000.00.



--------------------------------------------------------------------------------

(b) Cash Amount. Three Hundred Fifty Thousand Dollars ($350,000.00) (maximum
amount paid by The Industrial Development Board of the City of Sulligent). The
cash amount will remain $350,000.00 regardless if the charitable deduction
increases or decreases.

(c) Charitable Contribution Amount (Tax Deduction). To be calculated by reducing
the Appraised Value by the Cash Amount. Based upon the appraised value of
$1,150,000.00, the charitable contribution would be $800,000.00. The Industrial
Development Board of the Town of Sulligent provides no assurance as to the
charitable deduction since that is a matter between the Internal Revenue Service
and Deer Valley Homebuilders, Inc.

(d) Earnest Money Deposit. As evidence of good faith, Buyer will deposit in an
escrow account to be maintained by a mutually acceptable attorney, title
insurance company, as escrow agent, the sum of $10,000.00 (the “Earnest Money”)
which will be credited toward the purchase price.

3. Payment of Purchase Price. At least one (1) business day prior to Close of
Escrow (as defined in Section 4(b) below), Buyer shall deposit with Tim R.
Wadsworth, Attorney at Law, Post Office Box 987, 55051 Highway 17, Sulligent,
Alabama 35586, (“Escrow Holder”) the Purchase Price in immediately available
funds, which shall be paid to Seller at Close of Escrow.

4. Escrow.

(a) Opening of Escrow. Within one (1) business day after the Effective Date,
Seller shall open escrow (“Escrow”) with Escrow Holder. Buyer and Seller agree
to execute and deliver to Escrow Holder, in a timely manner, all escrow
instructions necessary to consummate the transaction contemplated by this
Agreement. If there is any inconsistency between such supplemental instructions
and this Agreement, this Agreement shall control.

(b) Close of Escrow. For the purpose of this Agreement, the “Close of Escrow”
shall be defined as the date that the Warranty Deed (as defined in Section 5,
below) affixed thereto, is recorded in the Official Records of Lamar County. The
Close of Escrow shall occur on a date mutually acceptable to Seller and Buyer,
but in no event later than December 31, 2015, unless extended by the mutual
written consent of the parties hereto.

5. Conditions of Title. The Property shall be conveyed to Buyer by Seller by a
Warranty Deed, subject only to (a) a lien to secure payment of real estate taxes
and assessments (other than the assessment bonds provided for in Section 11(a)
below), not delinquent; (b) such other title matters affecting the Property
created by or with the written consent of Buyer; ( c) all applicable laws,
ordinances, rules and governmental regulations (including, but not limited to,
those relative to building, zoning and land use) affecting the development, use,
occupancy or enjoyment of the Property; (d) all matters which would be apparent
from an inspection, or disclosed by the Survey; and (e) exceptions which are
approved and/or accepted by Buyer in accordance with Section 7(a)(I) of this
Agreement, (collectively approved Conditions of Title).



--------------------------------------------------------------------------------

6. Buyer’s Title Certificate. Title shall be evidenced by Certificate of Title
equal to the Cash Purchase Price, showing title to the Property vested in Buyer,
subject only to the Approved Conditions of Certificate of Title (“Title
Certificate”). Buyer shall pay the cost of the Certificate of Title.

7. Conditions to Close of Escrow.

(a) Conditions to Buyer’s Obligations: The Buyer’s obligations to close and
consummate the transaction contemplated by this Agreement is subject to the
satisfaction of the following conditions:

(i) Title. Pursuant to the terms and conditions of this subsection, Buyer shall
have the right to approve any and all matters of and exceptions to title of the
Real Property. Buyer shall have ten (10) calendar days following receipt of the
Title Documents to give Seller (“Buyer’s Title Notice”) of Buyer’s approval or
disapproval of the Title Documents. Notwithstanding the foregoing, Seller agrees
to remove on the Close of Escrow any mortgages or liens whereby Seller is the
borrower which are currently recorded against the Property.

(ii) Inspection. For the period of time commencing on the Effective Date and
ending on December 15, 2015, (“Contingency Period”), Buyer shall have the right
to conduct any and all non-destructive inspections, investigations, tests and
studies (including, without limitation, investigations with regard to zoning,
building codes and other governmental regulations, architectural inspections,
engineering tests, economic feasibility studies and soils, seismic and geologic
reports and environmental testing) with respect to the Property as Buyer may
elect to make or maintain. The cost of any such inspections, tests and/or
studies shall be borne by Buyer.

Between the Effective Date and the Close of Escrow, Buyer and Buyer’s employees,
agents, contractors, subcontractors and consultants (collectively, “Buyer’s
Representatives”) shall have the right to enter upon the Property, at reasonable
times during ordinary business hours upon prior written notice to Seller to
perform such inspections, investigations, tests and studies. Following any such
tests or inspections, Buyer agrees to promptly return any portions of the
Property damaged or altered by Buyer during such tests or inspections to
substantially the same condition which existed prior to such test or inspection.

Prior to the expiration of the Contingency Period, Buyer shall deliver to Seller
written notice (“Contingency Period Notice”) of its approval or disapproval of
the Property.

If this Agreement is terminated pursuant to this subsection, Buyer shall deliver
to Seller (y) the Documents and Materials delivered to Buyer by Seller, and
(z) at no cost and without warranty as to correctness, copies of all reports,
studies, maps and engineering studies that were generated by third parties for
Buyer with respect to the Property, including, but not limited to, all
environmental reports, surveys, marketing reports, geotechnical reports, lot
studies and improvement plans;

(iii) Title Certificate. As of the Close of Escrow, Title Agent shall have
committed to issue the Certificate of Title to Buyer.



--------------------------------------------------------------------------------

(iv) Seller’s Representations. All representations and warranties made by Seller
to Buyer in this Agreement shall be true and correct on the date hereof and
shall be true and correct in all material respects as of the Close of Escrow.

(v) Seller’s Obligations. As of the Close of Escrow, Seller shall have performed
all of the obligations required to be performed by Seller under this Agreement.

(vi) Approval by Buyer’s Board of Directors. Buyer’s Industrial Development
Board of the City of Sulligent shall have ratified and approved Buyer’s
execution, delivery and performance of this Agreement (the “Industrial Board”).
Buyer shall notify Seller and Escrow Holder promptly upon receipt of the
Industrial Board Approval.

(b) Conditions to Seller’s Obligations. The Close of Escrow and Seller’s
obligation to consummate the transaction contemplated in this Agreement are
subject to the satisfaction of the following conditions for Seller’s benefit on
or prior to the dates designated below for the satisfaction of such conditions,
or the Close of Escrow in absence of a specified date:

(i) Buyer’s Obligations. Buyer shall have timely performed all of the
obligations required to be performed by Buyer under this Agreement.

(ii) Buyer’s Representations. All representations and warranties made by Buyer
to Seller in this Agreement shall be true and correct on the date hereof and
shall be true and correct in all material respects as of the Close of Escrow.

(iii) Purchase Price. Buyer shall have timely delivered to Escrow Holder the
Purchase Price and other sums owing under this Agreement in good funds.

8. Deposits By Seller. At least one (1) business day prior to the Close of
Escrow, Seller shall deposit with Escrow Holder the following documents:

(a) Warranty Deed. The Warranty Deed, duly executed and acknowledged in
recordable form by Seller.

(b) Letter. Letter from Seller when to make funding available to and who to give
funds to.

9. Deposits By Buyer. At least one (1) business day prior to Close of Escrow,
Buyer shall deposit or cause to be deposited with Escrow Holder the following:

(a) Purchase Price. The Purchase Price and prorations provided for herein, in
cash or immediately available funds.

(b) Warranty Deed. A copy of the form of Grant Deed signed read and approved.



--------------------------------------------------------------------------------

10. Costs and Expenses. Any documentary transfer taxes charged by the County (if
any) shall be paid by Seller. Except as otherwise specified in this Agreement,
Buyer shall pay any applicable City transfer taxes, escrow fees and recording
charges. Buyer and Seller shall each pay all legal and professional fees and
fees of other consultants incurred by Buyer and Seller, respectively. All
closing costs incurred through the Escrow relating to the Property shall be
split  1⁄2 each between Buyer and Seller.

11. Prorations.

(a) Taxes/Assessments. All non-delinquent real estate taxes and non-delinquent
assessments on the Property shall be prorated as of 12:01 a.m. on the day of the
Close of Escrow based on the actual current tax bill. All delinquent taxes and
all delinquent assessments, interest, and penalties, if any, on the Property
shall be paid at the Close of Escrow from funds accruing to Seller.

12. Corrections. If any errors or omissions are made regarding adjustments and
prorations as set forth herein, the parties shall make the appropriate
corrections promptly upon discovery thereof. If any estimates are made at the
Close of Escrow regarding adjustments or prorations, the party shall make the
appropriate correction promptly when accurate information becomes available. Any
corrected adjustment or proration shall be paid in cash to the party entitled
thereto.

13. Condition and Inspection of Property. Notwithstanding any other provision of
this Agreement to the contrary, Seller makes no representation or warranty
(except as expressly set forth in Section 15 below) whatsoever regarding the
Property, the physical condition of the Property, its past use, its compliance
with laws (including, without limitation, laws governing environmental matters,
zoning, and land use), or its suitability for Buyer’s intended use. Seller has
not conducted any investigation regarding the condition of the Property, and the
Property is sold AS-IS, WHERE-IS, WITH ALL FAULTS, AND THERE IS NO WARRANTY,
EXPRESS OR IMPLIED, REGARDING THE CONDITION OF THE PROPERTY. Buyer hereby
represents and warrants that Buyer is relying solely upon, and as of the
expiration of the Contingency Period will have conducted its own independent
inspection, investigation, and analysis of the Property as it deems necessary or
appropriate in so acquiring the Property from Seller, including, without
limitation, any and all matters concerning the condition, use, sale, development
or suitability for development of the Property.

14. Property Condition Waiver. Following the Close of Escrow, Buyer waives its
right to recover from Seller, and the trustees, members, managers, directors,
officers, general partners, limited partners, employees and agents of Seller,
(collectively, “Seller’s Representatives”), and hereby releases Seller and
Seller’s Representatives from, any and all damages, losses, liabilities, costs
or expenses whatsoever (including attorney’s fees and costs) and claims
therefor, whether direct or indirect, known or unknown, foreseen or unforseen,
which may arise on account of or in any way arising out of or connected with
(I) the physical condition of the Property, and (ii) the environmental condition
of the Property. The foregoing waiver and release shall exclude only those
losses, liabilities, damages, costs or expenses, and claims therefor, arising
from or attributable to (x) a material matter actually known to Seller
(excluding constructive notice) and (1) not disclosed to Buyer and (2) not
discovered by Buyer prior to the Close of Escrow, and (y) any breach by Seller
of its express representations or warranties under this Agreement.



--------------------------------------------------------------------------------

15. Seller’s Representations and Warranties. In consideration of Buyer entering
into this Agreement, Seller makes the representations and warranties set forth
in this Section 15.

(a) Seller’s Authority. Seller is the sole owner of fee title to the Property
and has the legal power, right and authority to enter into this Agreement and
the instruments referenced herein, and to consummate the transactions
contemplated in the execution, delivery and performance of this Agreement.
Furthermore, the execution and delivery of this Agreement has been duly
authorized and no other action by Seller is required in order to make it a valid
and binding contractual obligation of Seller.

(b) No Prior Transfers. Seller has not previously sold, transferred or conveyed
the Property, or granted to any other person or entity any right or interest in
all or any part of the Property and Seller has not entered into any executory
contracts for the sale of all or any part of the Property (other than this
Agreement), nor do there exist any rights of first refusal or options to
purchase the Property, other than this Agreement and except as may be set forth
in the Title Documents or the Leases.

(c) Leases. To the Seller’s present actual knowledge, there are no leases or
other agreements (whether oral or written) affecting or relating to the rights
of any party with respect to the possession of the Property or any portion
thereof which will be in effect after Close of Escrow.

16. Buyer’s Representations and Warranties. In consideration of Seller entering
into this Agreement as an inducement to Seller to sell the Property to Buyer,
Buyer makes the following representations and warranties, each of which is
material and is being relied upon by Seller.

(a) Buyer’s Authority. Buyer has the legal right, power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby, and
the execution, delivery and performance of this Agreement as provided herein and
no other action by Buyer is requisite to the valid and binding execution,
deliver and performance of this Agreement.

(b) Enforceability. This Agreement and all documents required hereby to be
executed by Buyer are and shall be valid, legally binding obligations of and
enforceable against Buyer in accordance with their terms.

(c) No Side Agreements or Representations. Buyer represents, warrants and
covenants to Seller that Buyer has entered into this Agreement based upon its
rights and intentions to independently inspect the Property. Except as
specifically provided in Section 15 of this Agreement, Seller makes no
representation or warranty regarding the condition of the Property, its past
use, or its suitability for Buyer’s intended use. Buyer will be relying solely
upon its own independent inspection, investigation, and analysis of the Property
as it deems necessary or appropriate in so acquiring the Property from Seller,
including, without limitation, any and all matters concerning the condition,
use, sale, development or suitability of the Property.



--------------------------------------------------------------------------------

17. Damage or Condemnation Prior to Closing. Seller shall promptly notify Buyer
of any casualty to the Property or any condemnation proceeding considered or
commenced prior to the Close of Escrow. If any such damage or proceeding relates
to or may result in the loss of any “material portion” (as defined herein) of
the Property, Seller or Buyer may, each at its option, elect either to
(i) terminate this Agreement, in which event, except as otherwise provided
herein, neither party shall have any further rights or obligations hereunder, or
(ii) continue the Agreement in effect, in which event upon the Close of Escrow,
Buyer shall be entitled to any compensation, award, or other payments or relief
resulting from such casualty or condemnation proceedings. The term “material
portion” shall mean damages greater than One Hundred Thousand Dollars
($100,000.00).

18. Notices. All notices, demands, consents, requests or other communications
required to or permitted to be given pursuant to this Agreement shall be in
writing, shall be given only in accordance with the provisions of this Section,
shall be addressed to the parties in the manner set forth below, and shall be
conclusively deemed to have been properly delivered: (a) upon receipt when hand
delivered during normal business hours (provided that, notices which are hand
delivered shall not be effective unless the sending party obtains a signature of
a person at such address that the notice has been received); (b) upon receipt
when sent by facsimile to the number set forth below (provided that, notices
given by facsimile shall not be effective unless the receiving party delivers
the notice also by one other method permitted under this Section); (c) upon the
day of delivery if the notice has been deposited in an authorized receptacle of
the United States Postal Service as first-class, registered or certified mail,
postage prepaid, with a return receipt requested (provided that, the sender has
in its possession the return receipt to prove actual delivery); or (d) one
(1) business day after the notice has been deposited with either Golden State
Overnight; FedEx or United Parcel Service to be delivered by overnight delivery
(provided that, the sending party receives a confirmation of actual delivery
from the courier). The addresses of the parties to receive notices are as
follows:

 

TO SELLER:   TO BUYER: Deer Valley Homebuilders, Inc.   Danny J. Otts, Chairman
Post Office Box 310   Industrial Development Board of the Town of Sulligent,
Inc. Guin, Alabama 35563   Post Office Box 365   Sulligent, Alabama 35586 TO
ESCROW HOLDER:   Tim R. Wadsworth   Attorney at Law   Post Office Box 987  
Sulligent, Alabama 35586  



--------------------------------------------------------------------------------

Each party shall make an ordinary, good faith effort to ensure that it will
accept or receive notices that are given in accordance with this Section 18, and
that any person to be given notice actually receives such notice.

19. Brokers. Seller represents it has not engaged a brokerage firm and owes no
commission or finder’s fee in connection with this transaction (“Seller’s
Broker”). Buyer represents it has not engaged any person entitled to any
brokerage commission or finder’s fee in connection with this transaction.

20. Assignment. Buyer shall not assign its right, title or interest in this
Agreement to any other party without the prior written consent of Seller.

21. Cooperation Covenants.

(a) Acknowledgment of Donation. Buyer acknowledges that Seller intends to seek
recognition by the Internal Revenue Service (“IRS”) and the State of a non-cash
charitable contribution with respect to the sale of the Property in accordance
with this Agreement, as more particularly described in Recital E above. Buyer
covenants to reasonably cooperate with Seller with respect to such donation by
completing the Noncash Charitable Donations Form (IRS Form 8283) and any
corollary State form, and to complete related subsequent IRS and State forms, if
any, as requested by Seller, the IRS, or the State with respect to such non-cash
charitable contribution. This covenant shall survive the Close of Escrow. The
Donation will be based upon an appraisal from a licensed certified appraiser
from the State of Alabama. All costs of the appraiser shall be paid by Sellers.

22. Miscellaneous.

(a) Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

(b) Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act except those of the
waiving party, which shall be extended by a period of time equal to the period
of the delay.

(c) Survival. All of Buyer’s and Seller’s warranties, indemnities,
representatives, covenants, obligations, undertakings and agreements contained
in this Agreement shall survive following the Close of Escrow.



--------------------------------------------------------------------------------

(d) Successors and Assigns. Subject to Section 20, this Agreement shall be
binding upon and shall inure to the benefit of the grantees, transferees,
successors and permitted assigns of the parties hereto.

(e) Entire Agreement. This Agreement (including all Recitals and Exhibits
attached hereto), is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto. This Agreement may not be
modified, changed, supplemented, suspended, canceled or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.

(f) Time of Essence. Seller and Buyer acknowledge and agree that time is
strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and that failure to timely perform any of the
terms, conditions, obligations or provisions hereof by either party shall
constitute a material breach of and non-curable (but waivable) default under
this Agreement by the party so failing to perform.

(g) Relationship of Parties. Nothing contained in this Agreement shall be deemed
or construed by the parties to create the relationship of principal and agent, a
partnership, joint venture or any other association between Buyer and Seller.

(h) Construction/Exhibits. Headings at the beginning of each paragraph and
subparagraph are solely for the convenience of the parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to paragraphs, Sections, subparagraphs and
subsections are to this Agreement. All exhibits referred to in this Agreement
are attached and incorporated herein by this reference.

(i) Governing Law. The parties hereto acknowledge that this Agreement has been
negotiated and entered into in the State of Alabama. The parties hereto
expressly agree that this Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the laws of the State of Alabama.

(j) Possession of Property. Subject to the Approved Conditions of Title, Buyer
shall be entitled to the possession of the Property immediately following the
Close of Escrow.

(k) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original (including copies sent to a party by
facsimile transmission or in portable document format (pdf)), but all of which,
together, shall constitute one and the same instrument.

(l) Recitals. Each of the parties acknowledge and agree that the Recitals set
forth above in this Agreement are true and correct.



--------------------------------------------------------------------------------

23. Appraisal. Seller will pay for a qualified appraisal (“Appraisal”) from the
Earnest Money. The Appraisal shall be done by a qualified appraiser
(“Appraiser”) that complies with the requirements of Section 170 of the Internal
Revenue Code, the regulations, rulings and other pronouncements of the Internal
Revenue Service, including current IRS Publication 561. A copy of the appraisal
will be provided to Seller and Buyer and dated a date no later than 30 days
prior to the Closing except as consented to by the Buyer.

24. IRS Form 8283. Upon the receipt of a Warranty Deed for the Property at
Closing, Buyer shall sign and deliver Internal Revenue Service From 8283 to
Seller for the appraised value. The form will represent that Buyer is a duly
established non-profit corporation and qualified as a tax exempt public charity
under Internal Revenue Service Code Section 501(c)(3) qualified to receive
federal tax deductible contributions pursuant to the Internal Revenue Code 170.
However, all parties understand that the amount of a charitable deduction under
Section 170 of the Internal Revenue Code is governed by the Internal Revenue
Code Regulations. Both parties understand that the maximum amount of monies due
by the Buyer to obtain free and clear title of the Property being sold is
$350,000.00. Any dispute between the Seller and the Internal Revenue Service as
to the amount of charitable deduction is governed by the Internal Revenue Code
and Regulations and the interpretation of the laws to the facts of this
transaction by any Federal and State.

25. Inspections and Due Diligence. Buyer shall have the right, at its sole cost
and expense during the contingency period, to perform any studies, inspections,
or other due diligence it deems necessary or desirable on the Property, upon
consent of Seller (“Inspection Period”), including but not limited to, acquiring
necessary permits, Phase I or Phase II environmental studies, structural,
heating and cooling, survey, boundary lines, zoning, intended use and so forth.
If inspections are not satisfactory to Buyer, based on Buyer’s sole discretion,
Buyer may cancel this proposed transaction by providing written notice to
Seller. Buyer will indemnify Seller from any claims for injury to person or
property occurring during any testing or studies.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

 

BUYER:       SELLER: THE INDUSTRIAL DEVELOPMENT BOARD OF THE TOWN OF SULLIGENT,
INC.      

Deer Valley Homebuilders, Inc.

An Alabama Domestic Corporation

By:  

/s/ Danny J. Otts

    By:  

/s/ John S. Lawler

  Danny J. Otts, Chairman       John S. Lawler, Officer Date:  

12/22/15

    Date:  

12/22/15



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Real Property

Said parcel being in and a part of the SE 1/4 of SW 1/4, Section 22, Township 13
South, Range 15 West, Lamar County, Alabama, and being more particularly
described as follows:

Commencing at the Southwest corner of the SW 1/4 of SW 1/4, Section 22, Township
13 South, Range 15 West, Lamar County, Alabama; thence run North 88 degrees 18’
31” East along the South line of said SW 1/4 of SW 1/4 for a distance of 1318.61
feet to the Southwest corner of the SE 1/4 of SW 1/4 of said Section 22; thence
run North 00 degrees 54’ 33” West along the West line of said SE 1/4 of SW 1/4
for a distance of 369.95 feet to the point of beginning. FROM SAID POINT OF
BEGINNING continue North 00 degrees 54’ 33” West along the West line of said SE
1/4 of SW 1/4 for a distance of 871.00 feet to a point on the southerly
right-of-way of Alabama Highway 278 (120’ R.O.W.); thence run easterly along
said southerly right-of-way for a distance of 612.12 feet; thence run S 00
degrees 28’ 56” E for a distance of 994.72 feet; thence run North 86 degrees 50’
37” West for a distance of 600.00 feet to the point of beginning. Said parcel
containing 13 acres, more or less.

SOURCE OF TITLE: BOOK 452, PAGE 253

This conveyance is made subject to the following:

 

  (i) Non delinquent real property taxes and all assessments and unpaid
installments thereof which are not delinquent.

 

  (ii) Title to all minerals within and underlying the premises, together with
all mining rights and other rights, privileges and immunities relating thereto.

 

  (iii) Power line, road and all utility easements

 

  (iv) Title exceptions of record.

 

  (v) Items which a current and correct Survey or physical inspection would
show.

 

  (vi) Matters learned by or described to Grantee or its agents prior to the
expiration of the Closing.

 

  (vii) Environmental matters.

 

  (viii) Matters caused by, through, or under Grantee.

 

  (ix) Any other Approval Conditions of Certificate of Title.

 

BUYER:       SELLER: THE INDUSTRIAL DEVELOPMENT BOARD OF THE TOWN OF SULLIGENT,
INC.     Deer Valley Homebuilders, Inc.       An Alabama Domestic Corporation
By:  

/s/ Danny J. Otts

    By:  

/s/ John S. Lawler

  Danny J. Otts, Chairman       John S. Lawler, Officer Date:  

12/22/15

    Date:  

12/22/15